IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47435

In the Interest of: John Doe I, Jane Doe I,    )
John Doe II, and Jane Doe II, Children         )
Under Eighteen (18) Years of Age.              )
STATE OF IDAHO,                                )
                                               )    Filed: January 8, 2020
       Petitioner-Respondent,                  )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
JANE DOE,                                      )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Fourth Judicial
       District, State of Idaho, Ada County. Hon. Andrew Ellis, Magistrate.

       Judgment terminating parental rights, affirmed.

       Anthony R. Geddes, Ada County Public Defender; Joshua A. Wickard, Deputy
       Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Madison Miles, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Jane Doe appeals from the magistrate court’s judgment terminating her parental rights.
Doe argues the magistrate court erred when it terminated her parental rights. Because substantial
and competent evidence supports the magistrate court’s findings, we affirm the magistrate
court’s judgment terminating Doe’s parental rights.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the mother of M.M., A.M., E.M., and A.L. After giving birth to A.L., Doe tested
positive for amphetamine and A.L. tested positive for amphetamine and methamphetamine. Doe
admitted she used methamphetamine four times during her pregnancy with A.L. Based on this


                                               1
information, a detective removed A.L. and Doe’s three other children from Doe’s care, and
placed them into foster care.
       The State filed a petition for a hearing under the Child Protective Act. A shelter care
hearing was held, and the magistrate court took temporary jurisdiction over Doe’s four children
and awarded temporary legal custody of the children to the Idaho Department of Health and
Welfare (Department). After a pretrial conference and an adjudicatory hearing, the magistrate
court held a case plan hearing. The magistrate court ordered Doe to complete a parenting plan. 1
At a six-month review hearing, the magistrate court found it was in the best interests of the
children to remain in foster care. A permanency hearing was later held where the magistrate
court approved termination of Doe’s parental rights and adoption as the permanency goal for the
children. The State filed a petition for termination of Doe’s parental rights and a trial was held
on the petition. The magistrate court determined there was clear and convincing evidence of
grounds to terminate Doe’s parental rights and it was in the children’s best interests to do so.
Doe timely appeals the magistrate court’s judgment terminating her parental rights.
                                               II.
                                  STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.            Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a


1
        Task 1.1 required Doe to maintain her mental health treatment; Task 1.2 required Doe to
complete a Department-approved substance abuse assessment and follow any and all
recommendations; Task 1.3 required Doe to attend all visits with her children and contact the
service providers for her children; Task 1.4 required Doe to establish housing free of all health
and safety hazards; Task 1.5 required Doe to obtain and maintain legitimate employment or a
source of legitimate income sufficient to provide for the needs of herself and her children.
                                                2
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
        On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).          The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. Doe v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate
court’s decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346,
144 P.3d at 600.
        Idaho Code § 16-2005 permits a party to petition the court for termination of the parent-
child relationship when it is in the child’s best interests and any one of the following five factors
exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between the
child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities for
a prolonged period that will be injurious to the health, morals, or well-being of the child; or (e)
the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
                                                III.
                                           ANALYSIS
A.      The Magistrate Court Did Not Err When It Found Doe Neglected Her Children
        The magistrate court terminated Doe’s parental rights on the ground of neglect. Idaho
Code § 16-2002(3)(a) defines “neglect” as any conduct included in I.C. § 16-1602(31). Section
16-1602(31)(a) provides, in pertinent part, that a child is neglected when the child is without

                                                 3
proper parental care and control, or subsistence, medical or other care or control necessary for
his or her well-being because of the conduct or omission of his or her parents, guardian, or other
custodian or their neglect or refusal to provide them. Neglect also exists where the parent has
failed to comply with the court’s orders or the case plan in a Child Protective Act case and the
Department has had temporary or legal custody of the child for fifteen of the most recent twenty-
two months and reunification has not been accomplished by the last day of the fifteenth month in
which the child has been in the temporary or legal custody of the Department. I.C. § 16-
2002(3)(b).
       The magistrate court found Doe neglected her children. First, the magistrate court stated
Doe’s children entered foster care on May 7, 2018, and remained in foster care as of the
magistrate court’s ruling on September 11, 2019. The magistrate court found the children were
in temporary or legal custody of the Department for seventeen 2 of the most recent twenty-two
months, and thus, reunification with Doe had not been accomplished within the statutory
timeframe. Second, the magistrate court found Doe failed to complete her case plan. Doe failed
to maintain her mental health treatment and failed to follow all recommendations from her
substance abuse assessment, and Doe also did not maintain employment or establish safe
housing. Furthermore, Doe failed to attend all of her visits with her children and failed to
maintain contact with the children’s service providers. The magistrate court found Doe was
informed of the terms of her case plan and was responsible for her non-compliance, and thus,
complying with the case plan was not impossible for Doe. The magistrate court concluded the
State proved by clear and convincing evidence that Doe neglected her children.
       On appeal, Doe does not dispute the magistrate court’s findings regarding neglect.
Rather, Doe argues the magistrate court erred because it failed to follow the proper time standard
set forth by the Idaho Supreme Court in In re Doe, 150 Idaho 201, 245 P.3d 953 (2010). Doe
claims In re Doe established a twenty-two month statutory time standard for reunification, and
Doe argues no case law has overruled the holding. Because the State failed to present evidence
to show that the children were in care more than the requisite twenty-two months, Doe argues the
magistrate court erred in this case.


2
        Because Doe’s children entered foster care in May 2018 and the magistrate court’s ruling
occurred in September 2019, the children were in custody for sixteen months. The magistrate
court’s calculation error does not change our analysis.
                                                4
       When the Supreme Court issued In re Doe in 2010, it relied on the time standards set
forth in the definition of neglect within the Idaho Code. That year, the definition of neglect
included relevant time standards that were set forth in I.C. § 16-1629(9) (2010), which focused
upon “the date the child entered shelter care.” In re Doe, 150 Idaho at 205, 245 P.3d at 957. The
Idaho Code has since been amended such that neglect is now defined in I.C. § 16-2002 and is no
longer measured from the date the child entered shelter care, but instead is measured from the
date the petition for termination is filed. The court counts back up to twenty-two months from
the date the petition for termination is filed. If the Department had temporary or legal custody
during fifteen of those twenty-two months, the Department satisfied that statutory element of
neglect. Accordingly, neglect occurs when: (1) the parent failed to comply with the court’s
orders or the case plan in a Child Protective Act case; and (2) the Department had temporary or
legal custody of the child for fifteen of the most recent twenty-two calendar months. I.C. § 16-
2002(3)(b). This interpretation is in accord with the plain language of the statute, as well as
numerous recent Idaho Supreme Court holdings. See, e.g., Matter of Doe, 165 Idaho 46, 437
P.3d 922 (2019) (where sixteen months satisfied I.C. § 16-2002); Matter of Doe, 164 Idaho 875,
436 P.3d 1224 (2019) (where twenty-one months satisfied I.C. § 16-2002); Matter of Doe I, 164
Idaho 849, 436 P.3d 670 (2019) (where fifteen months satisfied I.C. § 16-2002).
       Under the plain language of the revised statute, substantial and competent evidence
supports the magistrate court’s finding that Doe neglected her children. Not only did Doe fail to
complete her case plan, but Doe’s children entered foster care on May 7, 2018, and remained in
foster care as of the magistrate court’s ruling on September 11, 2019. The children were
therefore in custody of the Department for sixteen of the most recent twenty-two months, which
satisfies the statutory requirement of “fifteen of the most recent twenty-two months.”
B.     The Magistrate Court Did Not Err When It Found Termination Was in the Best
       Interests of Doe’s Children
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the children to terminate the parent-child
relationship. In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining
whether termination is in the children’s best interests, the trial court may consider the parent’s
history with substance abuse, the stability and permanency of the home, the unemployment of
the parent, the financial contribution of the parent to the children’s care after the children are
placed in protective custody, the improvement of the children while in foster care, the parent’s
                                                5
efforts to improve his or her situation, and the parent’s continuing problems with the law. In re
Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262,
1270 (2014). A finding that it is in the best interests of the children to terminate parental rights
must still be made upon objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400,
403-04 (Ct. App. 2012).
        Here, in addition to finding neglect, the magistrate court also found that termination of
Doe’s parental rights was in the best interests of Doe’s children. Doe did not address deficits in
her ability to safely parent her children, which included a failure to maintain her mental health
treatment and a failure to follow substance abuse treatment recommendations. Doe also failed to
obtain and maintain stable employment and failed to keep a safe and drug-free house that was
suitable for the children. Doe was inconsistent with her visitation with the children and did not
attend the children’s medical and therapy appointments.
        Substantial and competent evidence supports the findings of the magistrate court.
Because Doe does not challenge the magistrate court’s findings regarding the children’s best
interests, we affirm not only the magistrate court’s finding of neglect, but the court’s finding as
to the best interests of children is also affirmed.
                                                  IV.
                                           CONCLUSION
        Because substantial and competent evidence supports the magistrate court’s findings, we
affirm the magistrate court’s judgment terminating Doe’s parental rights.
        Judge GRATTON and Judge LORELLO CONCUR.




                                                      6